TDCJ Offender Details                                                                           Page 1 of2

                                                                                    ~~ 5~Cf,                 Of
    TE~J~.S Di;PARTMENT OF CRIMINA~ JUSTICI;                IEJ ii•Iilft.lul§ Iii    New Offender Search




 Offender Information Details
   Return to Search list



 SID Number:                                06875272
 TDCJ Number:                               02004900
 Name:                                      DILLESHAW,CRISTLEY JOSEPH

 Race:                                      w
 Gender:                                    M

 008:                                       1984-10-27
 Maximum Sentence Date:                     NOT AVAILABLE

 Current Facility:                          SAYLE

 Projected Release Date:                    NOT AVAILABLE

 Parole Eligibility Date:                   NOT AVAILABLE

 Offender Visitation Eligible:              YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                  Offender is not scheduled for release at this time.

 Scheduled Release Type:                  Will be determined when release date is scheduled.

 Scheduled Release Location:              Will be determined when release date is scheduled.




 Offense Histo
  Offense Date Offense Sentence Date County Case No. Sentence (YY -MM-DD)



   Return to Search list




http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=06875272                 7/16/2015